         Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 1 of 20




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   )    CRIMINAL NO. 4:18-CR-374-2
                                           )
                                           )    (BRANN, D.J.)
         v.                                )
                                           )    (ARBUCKLE, M.J.)
LAMONT PAYNE,                              )
            Defendant                      )
                MEMORANDUM FOR COVID-19 BAIL DECISION
                   Defendant Payne’s Motion for Bail, Doc. 80

   I.         INTRODUCTION

         Before the Court is Mr. Payne’s Motion for Presentence Release (Doc. 80).

Along with the Motion, a Brief (Doc. 81), the required notice (Doc. 85), and the

Government’s Brief in Opposition (Doc. 86) were filed. For the reasons detailed in

this Memorandum, the request for release from detention will be denied.


   II.        BACKGROUND & PROCEDURAL HISTORY


         This case began with the indictment of two individuals, including Lamont

Payne on November 8, 2018. (Doc. 1). Mr. Payne had his Arraignment and Initial

Appearance on November 26, 2018. (Doc. 6). I ordered Mr. Payne remain detained

pending trial, as Mr. Payne was already in custody serving a sentence for different

federal criminal charges. (Doc. 16).




                                       Page 1 of 20
          Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 2 of 20




      On November 26, 2018, Judge Brann issued a Scheduling Order (Doc. 21)

which scheduled, among other things, jury selection and trial for January 7, 2019.

Judge Brann later rescheduled jury selection and trial for June 1, 2020.1

      On December 16, 2019, the Government filed notice that it had reached a Plea

Agreement (Doc. 57) with Mr. Payne. A change of plea hearing was held on January

29, 2020. (Doc. 67). Mr. Payne pled guilty and was ordered returned to Louisiana

to continue serving his federal sentence on an earlier case. At this time, Mr. Payne

has not been sentenced.

      On April 24, 2020, Mr. Payne filed a Motion for Bail (Doc. 80) and Brief in

Support (Doc. 81). That same day, I issued an Order instructing the parties to confer

by telephone to determine if a joint resolution could be reached. On May 6, 2020,

Mr. Payne filed Notice (Doc. 85) that a joint resolution could not be reached

regarding his continued detention.2 On May 9, 2020, the Government filed its Brief

in Opposition. (Doc. 86).




      1
          Judge Brann granted four Motions to Continue (Docs. 27, 30, 43, 47). After
a conference with the parties on July 24, 2019, Judge Brann concluded that trial
should be continued to January 21, 2020. (Doc. 51). After Mr. Payne’s Plea
Agreement, Judge Brann granted a fifth Motion to Continue (Doc. 61), rescheduling
trial for June 1, 2020.
        2
          Mr. Payne did not request a hearing regarding this Motion. (Doc. 85, ¶ 3).
                                        Page 2 of 20
           Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 3 of 20




   III.      COURT PROCEDURE FOR COVID-19 CASES

          Anticipating a significant number of requests for reconsideration of bail in

light of the COVID-19 pandemic, the Court instituted an expedited procedure to hear

these cases in an orderly and deliberate fashion. The filing of a bail motion citing

COVID-19 as a reason for release from detention will be specifically designated and

a docket entry will notify counsel about the expedited procedures. That entry was

made in this case on April 27, 2020.


   IV.       STANDARD OF REVIEW


          Mr. Payne pled guilty to one count of the indictment on January 29, 2020.

Thus, Mr. Payne is no loner a pretrial detainee, as he is awaiting sentencing. Mr.

Payne’s continued detention is to be analyzed under 18 U.S.C. § 1343, which

provides:


          (a) Release or Detention Pending Sentence.—

               (1) Except as provided in paragraph (2), the judicial officer shall
                   order that a person who has been found guilty of an offense
                   and who is awaiting imposition or execution of sentence, other
                   than a person for whom the applicable guideline promulgated
                   pursuant to 28 U.S.C. 994 does not recommend a term of
                   imprisonment, be detained, unless the judicial officer finds by
                   clear and convincing evidence that the person is not likely to
                   flee or pose a danger to the safety of any other person or the
                   community if released under section 3142(b) or (c). If the
                   judicial officer makes such a finding, such judicial officer shall
                                           Page 3 of 20
         Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 4 of 20




                 order the release of the person in accordance with section
                 3142(b) or (c).

             (2) The judicial officer shall order that a person who has been
                 found guilty of an offense in a case described in subparagraph
                 (A), (B), or (c) of subsection (f)(1) of section 3142 and is
                 awaiting imposition or execution of sentence be detained
                 unless—

                   (A)
                        (i) the judicial officer finds there is a substantial
                             likelihood that a motion for acquittal or new trial will
                             be granted; or
                        (ii) an attorney for the Government has recommended
                             that no sentence of imprisonment be imposed on the
                             person; and
                   (B) The judicial officer finds by clear and convincing
                       evidence that the person is not likely to flee or pose a
                       danger to any other person or the community.


        An individual detained under Section 3143 may challenge their detention

under 18 U.S.C. § 3145(c), which provides in relevant part:

        A person subject to detention pursuant to section 3143(a)(2) or (b)(2),
        and who meets the conditions of release set forth in section 3143(a)(1)
        or (b)(1), may be ordered released, under appropriate conditions, by the
        judicial officer, if it is clearly shown that there are exceptional reasons
        why such person’s detention would not be appropriate.

18 U.S.C. § 3145(c).


   V.      REVIEW OF PREVIOUS BAIL DECISION

        The Original Order of Detention was filed on November 26, 2018. (Doc. 16).

Mr. Payne did not challenge detention at that time but reserved the right to challenge
                                      Page 4 of 20
          Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 5 of 20




his detention at a future time. When I ordered Mr. Payne detained, he was still

serving his federal sentence for a conviction in the District Court for the District of

Columbia.3 Since that time a series of re-calculations have resulted in Mr. Payne

being released from federal custody on case 1:97-CR-193-TFH-1. His release from

FCI Pollock in Louisiana occurred after the Covid-19 pandemic shut down most of

the country. At this time, Mr. Payne is only being held on the Original Order of

Detention is this case. Because of the Pandemic transportation back to Pennsylvania

was not possible. He is being held at a Parish Detention Facility in Louisiana and

has filed a consent to be sentenced by video conference (Doc. 74). That consent has

been approved by the Court (Doc. 75). Objections to the Pre-Sentence Report are

being litigated (Doc. 78, 79) and when resolved sentencing will be scheduled.


   VI.     DISCUSSION OF THE COVID-19 PANDEMIC

      We are mindful of the unprecedented magnitude of the COVID-19 pandemic

and the extremely serious health risks it presents.4 We are also cognizant that the

President of the United States has declared a national emergency and that the



      3
         Mr. Payne’s federal conviction in the District Court for the District of
Columbia is available at 1:97-CR-193-TFH-1.
       4
         World Health Organization, “WHO characterized COVID-19 as a
pandemic”          March          25,         2020,          available         at
https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-
happen
                                     Page 5 of 20
          Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 6 of 20




Governor of the Commonwealth of Pennsylvania5 has also declared a state of

emergency to address the needs of the nation and the Commonwealth respectively.

We also recognize that public health officials have strenuously encouraged the

public to practice “social distancing,” to hand-wash and/or sanitize frequently, and

to avoid close contact with others—all of which presents challenges in detention

facilities. See United States v. Martin, No. PWG-19-140-13, 2020 WL 1274857 *2

(D. Md. Mar. 17, 2020). As of May 6, 2020, 121 cases have been issued around the

country citing Martin. Of the cases that cite United States v. Martin, most of the

decisions were to detain the defendant. In United States v. Davis, the judge denied

the government motion for pretrial detention because the detention facility already

had cases of COVID-19 and the individual was not a flight risk and posed no serious

threat to the community. United States v. Davis, No. ELH-20-09, 2020 WL 1529158


      5
         Governor Thomas Wolf proclaimed the existence of a disaster emergency
throughout the Commonwealth pursuant to 35 Pa.C.S. §7301(c) on March 6, 2020.
He ordered all non-essential business in the Commonwealth to close on March 20,
2020, and he extended the closure of non-essential businesses and schools
“indefinitely” to slow the progression of the pandemic. “Gov. Wolf and Sec. of
Health Expand ‘Stay at Home’ Order to Carbon, Cumberland, Dauphin and
Schuylkill Counties, Extend School Closures Indefinitely,” March 30, 2020,
available at https://www.governor.pa.gov/newsroom/gov-wolf-and-sec-of-health-
expand-stay-at-home-order-to-carbon-cumberland-dauphin-and-schuylkill-
counties-extend-school-closures-indefinitely/. That Stay at Home Order was
extended to all 67 counties on April 2, 2020 to be effective thru April 30, 2020.
https://www.pa.gov/guides/responding-to-covid-19/#StayatHomeOrder (last
accessed April 4, 2020).
                                      Page 6 of 20
       Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 7 of 20




(D.Md. Mar. 30, 2020). The case also relied heavily on expert opinion that pretrial

facilities are poorly equipped to manage the highly contagious and potentially deadly

coronavirus. Id. A majority of the cases that granted temporary release were people

detained due to immigration proceedings. See e.g., Basank v. Decker, No. 20-cv-

2518 AT, 2020 WL 1481503, (S.D.N.Y. Mar. 26, 2020) and Coronel, et al. v.

Decker, et al., No. 20-cv-2472 AJN, 2020 WL 1487274 (S.D. N.Y. Mar. 27, 2020).

Additionally, there was one case that only granted review of bail hearings to be

assessed on a case to case basis. See Karr v. State, No. 4FA-19-00872CR, 2020 WL

1456469 (Alaska Ct. App. Mar. 24, 2020).

      In a precedential opinion analyzing a COVID-19 release request in the context

of the compassionate release provisions of the First Step Act, the Third Circuit

concluded that COVID-19 risk alone does not require release where the prison

system has a plan in place to deal with the pandemic.

      We do not mean to minimize the risks that COVID-19 poses in the
      federal prison system, particularly for inmates like Raia. But the mere
      existence of COVID-19 in society and the possibility that it may spread
      to a particular prison alone cannot independently justify compassionate
      release, especially considering BOP’s statutory role, and its extensive
      and professional efforts to curtail the virus’s spread. See generally
      Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
      PM), https://www.bop.gov/resources/news/20200313_covid-19.jsp.
      Given BOP’s shared desire for a safe and healthy prison environment,
      we conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion
      requirement takes on added—and critical—importance. And given the

                                       Page 7 of 20
          Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 8 of 20




      Attorney General’s directive that BOP “prioritize the use of [its]
      various statutory authorities to grant home confinement for inmates
      seeking transfer in connection with the ongoing COVID-19 pandemic,”
      we anticipate that the exhaustion requirement will be speedily
      dispatched in cases like this one. Memorandum from Attorney Gen. to
      Dir.,     Bureau      of     Prisons     1    (Mar.   26,    2020),
      https://www.justice.gov/file/1262731/download. So we will deny
      Raia’s motion.
U.S. v. Raia, 20-1033, slip op. at 8 (3d Cir. April 2, 2020)

      On March 31, 2020, Judge Jones of this Court ordered the immediate release

of fourteen men and women held in ICE civil detention in Pike, Clinton and York

County facilities. According to Judge Jones, “Each of the petitioners suffers from

chronic medical conditions and faces an imminent risk of death or serious injury if

exposed to Covid-19.” Thakker v. Doll, 1:20-cv-0480, slip op. at 2 (M.D. Pa. March

31, 2020). Ruling on their habeas “conditions of confinement” petitions6 he found

that “…a remedy for unsafe conditions need not await a tragic event.” Thakker v.

Doll, 1:20-cv-0480, slip op. at 6 (M.D. Pa. March 31, 2020). His review of the safety

procedures at these three immigration facilities found they were insufficient to

overcome the speculative risk of infection and death for an “imminent irreparable

harm” finding in the TRO context.



      6
         Petitioners invoked the jurisdiction of the Court under 28 U.S.C. § 1331
(federal question), 28 U.S.C. § 1346 (original jurisdiction), 28 U.S.C. § 2241 (habeas
jurisdiction), and Article I, Section 9, clause 2 of the United States Constitution (the
Suspension Clause) (Doc. 1, p. 6).
                                          Page 8 of 20
       Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 9 of 20




      The Petitioners’ claim is rooted in imminent, irreparable harm.
      Petitioners face the inexorable progression of a global pandemic
      creeping across our nation—a pandemic to which they are particularly
      vulnerable due to age and underlying medical conditions. At this point,
      it is not a matter of if COVID-19 will enter Pennsylvania prisons, but
      when it is finally detected therein. It is not unlikely that COVID-19 is
      already present in some county prisons—we have before us
      declarations that portions of the Facilities have been put under
      ineffective quarantines due to the presence of symptoms similar to
      COVID-19 among the inmate population. Indeed, we also have reports
      that a correctional officer at Pike has already tested positive for
      COVID-19. (footnotes omitted).

      ....

      Based upon the nature of the virus, the allegations of current conditions
      in the prisons, and Petitioners’ specific medical concerns, detailed
      below, we therefore find that Petitioners face a very real risk of serious,
      lasting illness or death. There can be no injury more irreparable.

Thakker v. Doll, 1:20-cv-0480, slip op. at 8,9 (M.D. Pa. March 31, 2020).

      Judge Jones cites several immigration detention cases where release has been

ordered. Thakker v. Doll, 1:20-cv-0480, slip op. at 18-20 (M.D. Pa. March 31, 2020.

He balanced the public interest in continued detention this way: “Finally, the public

interest favors Petitioners’ release. As mentioned, Petitioners are being detained for

civil violations of this country’s immigration laws.” Thakker v. Doll, 1:20-cv-0480,

slip op. at 23 (M.D. Pa. March 31, 2020).

      In concluding that immediate release was required in these fourteen cases

Judge Jones said:


                                        Page 9 of 20
      Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 10 of 20




      In times such as these, we must acknowledge that the status quo of a
      mere few weeks ago no longer applies. Our world has been altered with
      lightning speed, and the results are both unprecedented and ghastly. We
      now face a global pandemic in which the actions of each individual can
      have a drastic impact on an entire community. The choices we now
      make must reflect this new reality.

      Respondents’ Facilities are plainly not equipped to protect Petitioners
      from a potentially fatal exposure to COVID-19. While this deficiency
      is neither intentional nor malicious, should we fail to afford relief to
      Petitioners we will be a party to an unconscionable and possibly
      barbaric result. Our Constitution and laws apply equally to the most
      vulnerable among us, particularly when matters of public health are at
      issue. This is true even for those who have lost a measure of their
      freedom. If we are to remain the civilized society we hold ourselves out
      to be, it would be heartless and inhumane not to recognize Petitioners’
      plight.

Thakker v. Doll, 1:20-cv-0480, slip op. at 24 (M.D. Pa. March 31, 2020).

      The language of this case is strong and persuasive in the civil detention

context.7 However, to apply this reasoning to prisons and jails across the board in

all criminal cases is a much different matter. Different interests must be balanced

when a criminal defendant has been detained only after a finding that no condition

or combination of conditions will assure the presence of the defendant and the safety



      7
        The Government appealed Judge Jones’s decision to the Third Circuit and
requested an administrative temporary stay. The Third Circuit granted the temporary
stay request within hours. On April 21, 2020, the Third Circuit issued an Opinion
concluding that it has jurisdiction to hear the Government’s appeal of Judge Jones’s
decision. The Third Circuit will address the merits of the Government’s appeal after
the parties have had the opportunity to brief the issues. See Hope v. Warden York
County Prison, No. 20-1784, 2020 WL 1922372 (3d Cir. Apr. 21, 2020).
                                        Page 10 of 20
      Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 11 of 20




of the community. The balancing is likewise different when a criminal defendant is

serving a sentence. The question of civil detention, early parole or compassionate

release is not before me. This is a decision about bail during a pandemic.

      I believe I must make an individualized determination as to whether COVID-

19 concerns are compelling in a particular case to justify temporary release.


   VII. FLIGHT RISK AND DANGER TO THE COMMUNITY


      I first note that Mr. Payne remains a flight risk and a danger to the community.

Mr. Payne has not proven by clear and convincing evidence that he is unlikely to

flee or pose a danger to the safety of the community if released.

      Regarding flight risk and dangerousness, Mr. Payne argues:

      Mr. Payne is not a flight risk or a danger to the community and
      otherwise meets the criteria for release under §§ 3142 and 3143.

      Mr. Payne is 43 years old. He has spent the last 22 years in federal
      prison. He has spent more of his life in federal prison that (sic) he has
      on the streets of Washington D.C. Mr. Payne has only a junior high
      school education and is legally disabled. He is learning-impaired with
      a full-scale IQ of 61, and until his incarceration, was receiving Social
      Security Income due to that disability. (PSR ¶¶ 51, 53)[.]

      Mr. Payne was born and raised in the District of Columbia and has
      significant and lifetime ties to the D.C. area, including his mother
      Celeste Payne, his father Charles Clock, paternal grandmother,
      Elizabeth Clock and one surviving sibling, Antonio Payne. All of his
      family remains supportive of him. His mother, Celeste has worked for
      the federal government (Government Publishing Office) for 37 years.


                                      Page 11 of 20
      Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 12 of 20




      She has agreed to be Mr. Payne’s third-party custodian. If released, Mr.
      Payne would reside with his grandmother Elizabeth Clock.

      Furthermore, upon Mr. Payne’s release to the street, he is already
      ordered to report to the D.C. probation officer for five years of
      supervised release as part of his prior sentence. If that is not enough,
      his mother, a federal employee for 37 years, will act as Mr. Payne’s
      third-party custodian.

      The Court should further consider the fact that pursuant to Mr. Payne’s
      plea agreement, his current guideline sentence, before any objections to
      the PSR and any variances, is 12 to 18 months. The plea agreement
      includes contemplation of a six month sentence below the bottom of the
      12 month guidelines, or 6 months. Thus, home detention and/or
      electronic monitoring are within the realm of sentencing alternatives.

      Finally, the treatment of a very real human being is at stake here. That
      individual, Lamont Payne, who possesses an IQ of 61, is legally
      disabled, has been incarcerated for the past 22 years. Mr. Payne is
      beloved by his family, yet because of their financial limitations and Mr.
      Payne’s locations of confinement, he has not seen family, including his
      dearly loved mother, for over a decade.

(Doc. 81, pp. 8-10).

      Regarding dangerousness, the Government argues:

      Payne is a man who has been incarcerated since 1997 due to a violent
      home invasion and robbery. PSR ¶ 26. When he was arrested, he was
      in possession of a firearm. Id. Payne’s arrest record shows two
      additional convictions where the defendant possessed a firearm,
      including an incident where he cocked and pointed a gun at a woman
      after she refused to give him a cigarette. PSR ¶¶ 22-23. Moreover,
      Payne committed a felony drug offense that gave rise to a federal
      indictment while he was on release for the simple assault involving the
      gun.

      Payne’s actions and criminal convictions prior to his incarceration,
      though they stretch far into the past, certainly fail to provide clear and
                                       Page 12 of 20
        Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 13 of 20




       convincing evidence that Payne is neither a flight risk for (sic) a danger
       to others. To the contrary, they raise grave concerns regarding both
       factors.

       Unfortunately, Payne’s behavior while incarcerated for over two
       decades provides little confidence in the defendant’s current ability to
       abide by the rules of pre-trial services or behave lawfully should he be
       abruptly released. In his time in the Bureau of Prisons, Payne has
       amassed a disciplinary history of over thirty incidents. See Government
       Exhibit A, PSR ¶ 27. Many of the incidents, including the incident that
       gave rise to this incident, show a willingness to possess weapons or
       otherwise engage in violent behavior.

(Doc. 86, pp. 5-6).

       As to flight risk, the Government argues:

       Payne’s asserted belief that detention increases his chances of infection
       suggests that his incentives to avoid punishment and additional
       incarceration in light of the COVID-19 virus have increased.
       Furthermore, monitoring a defendant’s location – or tracking him down
       were he to abscond – adds another set of burdens to the work of law
       enforcement and probation officers who are already laboring under
       increasingly difficult conditions in light of the pandemic.

Id. at p. 6.

       Further, the Government specifically challenges the factual assertions raised

by Mr. Payne:

       In the five paragraphs that follow the defendant’s assertion that he is
       neither a flight risk nor a danger to the community, very few, if any,
       facts are raised that justify the claim. The family members presented as
       suitable anchors for the defendant are, presumably, the same family
       members who were available to provide Payne with stability two
       decades ago when he was possessing handguns, selling drugs, and
       committing violent home invasions. The only community proffered

                                        Page 13 of 20
        Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 14 of 20




       where Payne developed significant ties is the same community that he
       terrorized over the course of his teenage and young adult years.

       Nothing in the defendant’s brief provides clear and convincing
       evidence that he is neither a flight risk nor a danger to the community.
       Having failed to carry his burden, the defendant’s detention must be
       continued pending sentencing under 18 U.S.C. [§] 3143(a)(1).

Id. at p. 8.

       I find the Government’s arguments regarding flight risk and danger to the

community to be persuasive. Mr. Payne has not met his burden that he would not be

a flight risk or a danger to the community. Thus, I find by clear and convincing

evidence that Mr. Payne remains a flight risk and danger to the community.


   VIII. WHETHER EXCEPTIONAL REASONS EXIST WARRANTING
         PRESENTENCE RELEASE OF MR. PAYNE

       I note at the outset that Mr. Payne has not alleged that there is a substantial

likelihood that a motion for acquittal or new trial will be granted. Thus, Mr. Payne

seeks release due to “exceptional reasons” under 18 U.S.C. § 3145(c). As noted

above, I have already found that Mr. Payne remains a flight risk and danger to the

community.

       Mr. Payne fails to clearly show that there is an exceptional reason why his

continued detention is inappropriate. Mr. Payne discusses the general dangers of

COVID-19, the increased risks of COVID-19 transmissions in prisons, and how he

is a high risk for infection based on his medical history.
                                       Page 14 of 20
       Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 15 of 20




             A. SPECIAL HEALTH CONCERNS

      Mr. Payne alleges that he is particularly vulnerable to COVID-19 based on his

medical conditions, specifically asthma. Mr. Payne argues:

      In consideration of the unparalleled throes of this public health crisis,
      the Court should consider Mr. Payne’s release. As the PSR notes, he
      does suffer from asthma and other ailments. PSR ¶ 47. As a result, Mr.
      Payne’s respiratory condition, combined with the surroundings of his
      confinement, movement in and out of custody, create the ideal
      environment for contracting COVID-19. His asthma status alone places
      him at higher risk of death if he contracted the virus.

(Doc. 81, pp. 7-8).

      We remain sympathetic to Mr. Payne’s concerns regarding COVID-19 and

the possibility of health complications, but “[s]uch speculation does not constitute a

‘compelling reason’ for temporary release.” United States v. Loveings, Cr. No. 20-

0051, 2020 WL 1501859, at *3 (W.D. Pa. Mar. 20, 2020). District courts in the Third

Circuit have reached that same conclusion regarding temporary release, even in

cases where the defendant indicated respiratory conditions. United States v.

Pritchett, CR 19-280, 2020 WL 1640280, at *3 (W.D. Pa. Apr. 2, 2020) (despite

being sympathetic to defendant’s medical conditions, including asthma, speculation

concerning possible future conditions in jail does not constitute a “compelling

reason” for temporary release.); United States v. Jones, 2:19-CR-00249-DWA, 2020

WL 1511221, at *3 (W.D. Pa. Mar. 29, 2020) (holding that while the defendant


                                       Page 15 of 20
       Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 16 of 20




suffered from hypertension, sleep apnea, and asthma – respiratory issues making the

defendant at a higher risk for COVID-19 – his present health conditions were not

sufficient to establish a compelling reason for release in light of the danger to the

community posed by his release and the efforts undertaken at the jail to combat the

spread of the virus).


             B. SPECIFIC CONDITIONS IN THE PLACE OF DETENTION

      “The Court is mindful that it bears a fiduciary responsibility to those that are

detained in jails and prisons. The incarcerated look to the Courts for protection of

their health, welfare and personal rights in general. However, the Courts are not on

the front line. That space is rightly occupied by corrections officials and their

administration.”8 The Chief Judge of this Court issued Standing Order 20-5 on

March 25, 2020, requiring all detention facilities where persons are being held by

order of this court to notify the Chief Judge and the judicial officer who signed the

detention order if a federal detainee is in medical isolation or quarantine for any

reason.9 As of the filing of this Opinion, no notice has been received from St. Martin


      8
        United States v. Williams, No. PWG-13-544, 2020 WL 1434130 (slip copy)
(D. Md. Mar. 24, 2020).
      9
             “…Further, each detention center shall promptly notify the
Marshal for this District of any federal detainee who is in medical isolation or
quarantine at their facility for any reason, promptly upon the entry of such
detainee into such status. The Marshal shall then so notify the undersigned
and the judicial officer who entered the Order of commitment of such status.
                                        Page 16 of 20
      Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 17 of 20




Parish Correctional Center that Mr. Payne is in medical isolation or quarantine for

any reason. It is not clear if the Order regarding Federal Detainees has been

transmitted to the St. Martin Parish Correctional Center.

      However, according to the Louisiana Department of Corrections, safety

measures have been taken in the state prisons in response to the COVID-19

pandemic. These measures include:


          Activated DOC existing regulations regarding influenza and
           Pandemic Prevention/Preparedness/Response to the highest
           level.
          Pursuant to the governing Department Regulation, every state
           prison has a thorough and detailed COVID-19 Pandemic
           response plan in place.
          Suspended Visitation, volunteering, tours, programming,
           transfers between prisons/routine transfers from local level, and
           postponed the Angola spring rodeo all in effort to minimize
           movement.
          Limited Dining areas to servicing one dorm at a time.
          Limited Recreation space (outside and gymnasium) to one
           housing area using it at a time on rotational basis.
          Limited new intakes to only those who must be housed in state
           prison. Each intake is screened and assessed for symptoms, and
           then quarantined for 14 days before being placed in general
           population.
          Daily screening all DOC employees prior to entrance. Anyone
           entering Louisiana’s state-run prisons and DOC facilities,

      The Clerk’s Office is DIRECTED to transmit a copy of this Order to the U.S.
Marshal, who shall advise each involved detention center of its content, and who
shall provide a copy of same to each detention center and each relevant law
enforcement agency.”
      Standing Order 20-5, https://www.pamd.uscourts.gov/news/standing-order-
2020-005 (last accessed April 4, 2020).
                                     Page 17 of 20
      Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 18 of 20




             including employees and vendors, is subject to enhanced
             screening prior to entering. This includes answering screening
             questions and having their temperature taken.
            Ramped up daily disinfectant cleaning protocols at every prison
             facility.
            Each facility has quarantine and isolation capabilities which are
             being used as needed.10

      These precautions seem to be consistent with the CDC Guidelines for

Detention Facilities.11 Mr. Payne argues generally regarding prison conditions and

COVID-19. There is nothing before this Court to indicate that any specific problem

has developed at St. Martin Parish Correctional Center and neither party has

provided any information to the Court on this issue.


              C. NUMBER OF CONFIRMED CASES

      Based on the evidence before me at this time, there is no evidence of any

confirmed cases of COVID-19 in St. Martin Parish Correctional Center. In all of St.

Martin Parish, where St. Martin Parish Correctional Center is located, there are two

hundred and sixty (260) confirmed cases and twenty-one (21) deaths as of 9:00 a.m.

today (May 12, 2020). While these numbers are not guaranteed into the future, they

do not suggest an immediate and unavoidable risk. Mr. Payne seeks release to his


      10
           This information is available in an April 9, 2020 memorandum from the
Louisiana Department of Public Safety and Corrections. (available at
https://doc.louisiana.gov/covid-19-information/).
       11
          http://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/ guidance-correctional-detention.html.
                                        Page 18 of 20
       Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 19 of 20




family in Washington D.C. In Washington D.C., there have been six thousand three

hundred and eighty-nine (6,389) confirmed cases and three hundred and twenty-

eight (328) deaths.


             D. RELEASE PLAN

      Regarding his potential release, Mr. Payne states:

      Mr. Payne was born and raised in the District of Columbia and has
      significant and lifetime ties to the D.C. area, including his mother
      Celeste Payne, his father Charles Clock, paternal grandmother,
      Elizabeth Clock and one surviving sibling, Antonio Payne. All of his
      family remains supportive of him. His mother, Celeste has worked for
      the federal government (Government Publishing Office) for 37 years.
      She has agreed to be Mr. Payne’s third-party custodian. If released, Mr.
      Payne would reside with his grandmother Elizabeth Clock.

      Furthermore, upon Mr. Payne’s release to the street, he is already
      ordered to report to the D.C. probation officer for five years of
      supervised release as part of his prior sentence. If that is not enough,
      his mother, a federal employee for 37 years, will act as Mr. Payne’s
      third-party custodian.

(Doc. 81, pp. 8-9).

      It appears that Celeste Payne (his mother) would be an appropriate third-party

custodian for Mr. Payne, but I do not find that presentence release of Mr. Payne is

appropriate at this time.




                                      Page 19 of 20
         Case 4:18-cr-00374-MWB Document 87 Filed 05/12/20 Page 20 of 20




   IX.     CONCLUSION


      For all of the reasons set forth above, Mr. Payne has failed to demonstrate that

he should be released presentencing. Therefore, his Motion for Release (Doc. 80)

will be denied. An appropriate order follows.


Date: May 12, 2020                            BY THE COURT

                                              s/William Arbuckle
                                              William Arbuckle
                                              U.S. Magistrate Judge




                                      Page 20 of 20
